Per Curiam.
This is an action of deceit, the plaintiff claiming that the defendant fraudently induced him to buy and pay for certain stock in a small corporation by false representations touching the solvency and assets' of the company, and that thereafter the company became insolvent and was sold out by the receiver with no money remaining for division among the stockholders. The only reason argued is that the verdict was against the weight of evidence. We have examined the evidence with care and conclude that this ground is without substance. The question for the jury to determine was merely one of veracity as between the plaintiff and the defendant, and the jury resolved this question by determining it in favor of the plaintiff, and, as we think, with good reason.
The rule to show cause will therefore be discharged.